Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

Claim Objections
Claims 19-22 and 24-24 are objected to because of the following informalities:  Claims 19-22 and 24-24 which are dependent claims recite “An apparatus…….” In line 1 which should be “The apparatus……”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




3.	Claim(s) 1, 6, 18-34 and 37-38 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2012/0258724 to Kim et al. (Herein after Kim) in view of U.S. Pre-Grant Publication US 2019/0288812 A1 to Chen et al. (hereinafter Chen)

 	As to claims 1, 6, 18, 23 and 37-38, Kim discloses a method comprising:
 	Determining, with a first apparatus that a first resource is to be designated as being used in accordance with a first communications protocol (Kim; [0055] discloses a resource is allocated for a particular communication protocol);
 	forming an indication for a second apparatus, the indication indicating that the first resource is to be blanked (Kim; Fig.4: S440, S450 discloses a Macro base station sending interference coordination information (=indication) to the Femto base station (=a second apparatus) that indicates a resource is to be used by Macro cell and therefore Femto cell scheduling while avoiding (=blanked) corresponding resource); and
 	transmitting, using dedicated signalling, the formed indication to the second apparatus (Kim; Fig.4: S440, S450 discloses a Macro base station sending interference coordination information (=indication) to the Femto base station (=a second apparatus)).  
 	Kim discloses of allocating resource. Kim fails to explicitly disclose wherein the first resource comprises a resource comprises a resource for transmission of one of: a periodic


 	wherein the first resource comprises a resource comprises a resource for transmission of one of: a periodic channel state information reference signal, or an aperiodic channel state information reference signal (Chen; [0056] discloses of allocating resource for aperiodic CSI-RS. Here Chen is applied for the second alternative)  
 	a second apparatus operating in accordance with a second communications protocol (Chen; [0038] discloses a macro cell covers large area and femto cell covers small area means they are operating in different communication procol )
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated and combine the teachings in order to minimize interference for CSI—RS resource and thus provide a QoS. 

	As to claims 19 and 24, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the at least one processor is further caused to;
 	determine that the first resource is one of a first plurality of resources to be used in accordance with the first communications protocol, the first plurality of resources forming a first predefined configuration of resources (Park; [0031]); and
	 include in the indication an explicit indication of the first predefined configuration (Kim; [0077]-[0087]).  

	As to claims 20 and 25, the rejection of claim 19 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the at least one processor is further caused to:
 	determine that a second resource is to be used in accordance with the first communications protocol, said second resource being one of a second plurality of resources to be used in accordance with the first communications protocol, the second plurality of resources forming a second predefined configuration of resources (Kim; [0077]-[0087]; and
 	transmit an indication of the second predefined configuration to the second apparatus(Kim; [0077]-[0087]).

	As to claims 21 and 26, the rejection of claim 20 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the first and second predefined configurations of resources are determined for one of: the second apparatus alone; a plurality of apparatuses, the plurality comprising the second apparatus; a specific channel; or a specific signal to be transmitted (Kim; [0077]-[0087]). 

	As to claims 22 and 27, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the at least one processor is further caused to:
 	determine that a third resource is to be used in accordance with the first communications protocol (Kim; [0077]-[0087]);
	 form an indication for indicating that the third resource is to be blanked (Kim; [0077]-[0087]); and


	As to claim 28, the rejection of claim 23 as listed above is incorporated herein. In addition Kim-Chen discloses wherein treating the first resource as blanked comprises:
 	rate matching and mapping data around the first resource so as to exclude the first resource from the rate matching and mapping (Kim; [0077]-[0087]).

	As to claim 29, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the second communications protocol is an earlier version of the first communications protocol (Chen; [0026]; [0028])

	As to claim 30, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein said dedicated signalling is dedicated for at least one of a specific apparatus, a group of apparatuses, a specific channel, and/or a specific signal (Kim; [0077]-[0087]). 

	As to claim 31, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the indication comprises an indication that the first resource is to be blanked because the first resource is assigned to at least one apparatus operating in accordance with the first communications protocol (Kim; [0077]-[0087]).

As to claim 32, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the first resource is designated as being used in accordance with the first communications protocol, where, according to the first communications protocol, the first resource is used to provide a guard band between the resources used for transmission on the first and second communications protocols at any one time. (Kim; [0114]).

	As to claim 33, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the indication is transmitted to the second apparatus using a layer one downlink control information element (Kim; [0077]-[0087]).

	As to claim 34, the rejection of claim 18 as listed above is incorporated herein. In addition Kim-Chen discloses wherein the indication comprises an explicit indication that indicates whether or not a forward compatible resource configuration is to be applied with the second apparatus (Kim; [0077]-[0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478